Citation Nr: 1644355	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  14-07 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for soft tissue damage and scar, right ankle, residuals of right ankle/heel injury.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1986 to August 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted service connection for soft tissue damage and scar, right ankle, residuals of right ankle/heel injury and assigned a 10 percent rating, effective June 30, 2009. 

An informal conference with a Decision Review Officer (DRO) was held in August 2014.  In August 2016, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  A transcript of the hearing has been associated with the claims file.

In September 2016, the Veteran waived consideration of any newly submitted evidence by the Agency of Original Jurisdiction (AOJ).  (Note, the substantive appeal was filed after February 2, 2013 and an AOJ waiver is not necessary.  
38 U.S.C.A. § 7105(e)).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran indicated in his August 2016 hearing testimony that he received VA podiatry treatment for his service-connected disability in September 2015.  See August 2016 Board Hearing Transcript at 2-3.  However, the most recent VA treatment record associated with the claims file is dated in November 2014.  Thus, remand is necessary to obtain outstanding VA treatment records, as well as any outstanding records of private treatment.  See 38 C.F.R. § 3.159 (c); see also Sullivan v. McDonald, 815 F.3d 786 (2016).
Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all outstanding VA treatment records (dated since November 2014), to specifically include the September 2015 podiatry report.  See August 2016 Board Hearing Transcript at 2-3.  If any records are unavailable, document this finding in the claims file and notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  With any necessary assistance from the Veteran, obtain all post-August 2014 private treatment records from all sources, including Dr. M. S. Davis.  If any records are unavailable, document this finding in the claims file and notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  Then, after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




